Citation Nr: 0631792	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for Osgood Schlatter's Disease with tibial tuberosity of the 
left knee. 

2.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the right (dominant) upper 
extremity. 

3.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the left (nondominant) upper 
extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which the RO granted service 
connection for Osgood Schlatter's Disease with tibial 
tuberosity of the left knee (hereinafter referred to as a 
"left knee disability") and assigned a noncompensable 
evaluation effective April 6, 2002.  In the same rating 
decision, the RO granted service connection for carpal 
tunnel syndrome of the right and left upper extremities 
(hereinafter referred to as a "right wrist disability" and 
"left wrist disability," respectively) and assigned separate 
noncompensable evaluations effective April 6, 2002.  The 
veteran, who had active service from November 1988 to March 
1989 and October 1993 to April 2002, appealed that decision 
to the BVA.  

After the receipt of additional evidence, the RO in Waco, 
Texas issued a revised rating decision dated in July 2003, 
in which the veteran's left knee disability evaluation was 
increased to 10 percent effective April 6, 2002.  In the 
same rating decision, the RO increased the veteran's 
separate evaluations for her right and left wrists 
disabilities to 10 percent (each) effective April 6, 2002.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
For procedural purposes, the Board observes that the veteran 
originally filed her claim with the RO in Nashville, 
Tennessee. See April 2002 application for compensation.  
However, the claims file was subsequently transferred in 
February 2003 to the RO in Waco, Texas. See February 2003 
notice of permanent transfer.  The RO in Waco issued two 
Supplemental Statements of the Case and a revised rating 
decision increasing the veteran's disability evaluations in 
July 2003. See April 2003 and July 2003 Supplemental 
Statements of the Case; July 2003 rating decision.  
Thereafter, the claims file was transferred again from the 
RO in Waco to the RO in Nashville, Tennessee. See October 
2003 notice of permanent transfer.  The RO in Nashville 
subsequently issued two additional Supplemental Statements 
of the Case and also certified the veteran's appeal to the 
Board of Veterans' Appeals. See April 2005 and August 2005 
Supplemental Statements of the case; March 2006 letter from 
the RO to the veteran.

A hearing was held before the undersigned at the RO in 
Nashville in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

A preliminary review of the record with respect to the 
veteran's claims of entitlement to separate initial 
evaluations in excess of 10 percent for her left knee, right 
wrist and left wrist disabilities, discloses a need for 
further development prior to final appellate review.  

In regards to her claim of entitlement to an initial 
disability rating in excess of 10 percent for a left knee 
disability, the veteran testified during her July 2006 Board 
hearing that she had been receiving treatment at a VA 
medical facility in Clarksville, Tennessee; and her last 
treatment at that facility occurred in approximately May 
2006. See July 2006 hearing transcript, pgs. 5-7.  In 
addition, the veteran testified that the symptomatology 
associated with her service-connected left knee disability 
had increased in severity since her last VA examination in 
September 2004.  Specifically, the veteran stated that she 
currently experiences limitation of motion of the knee and 
instability of the knee. Id., p. 8.  Based upon the 
veteran's statements and the fact that there are outstanding 
VA treatment records not associated with the claims file, 
the Board finds that additional development is necessary 
before this issue can be adjudicated.  The case is therefore 
remanded in order for the RO to obtain the veteran's most 
recent VA treatment records; and also to afford the veteran 
a new VA orthopedic examination to determine the current 
severity of her service-connected left knee disability.

In regards to the veteran's claims of entitlement to 
increased ratings for carpal tunnel syndrome of the right 
and left wrists, the Board observes that the veteran's 
disabilities are evaluated as neurological disorders under 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  Diagnostic Code 
8515, pertaining to the median nerve, provides that mild 
incomplete paralysis of the median nerve of either the major 
or minor upper extremity warrants an evaluation of 10 
percent.  Moderate incomplete paralysis of the median nerve 
of the major upper extremity warrants an evaluation of 30 
percent.  Moderate incomplete paralysis of the median nerve 
of the minor upper extremity warrants an evaluation of 20 
percent.  Higher evaluations of 50 percent for the major 
upper extremity and 40 percent for the minor upper extremity 
require severe incomplete paralysis of the median nerve. See 
38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The veteran's service medical records indicate that prior to 
her separation from service, she underwent formal nerve 
conduction studies of her wrists which confirmed that she 
had mild median nerve entrapment of the wrists bilaterally. 
See November 2000 rheumatology consultation report.  The 
veteran was thereafter diagnosed with mild, bilateral carpal 
tunnel syndrome. See September 2001 medical evaluation board 
report.  She was later afforded a VA neurological 
examination in June 2003, which focused primarily upon her 
complaints of knee pain. See June 2003 neurological 
examination report.  However, physical examination of the 
veteran's wrists at that time revealed that the veteran had 
wrist range of motion that was within normal limits, 
although accompanied with some pain on palpitation. Id., p. 
3.  The examiner noted that the veteran's Tinel and Phalen's 
signs were positive bilaterally, but found no evidence of 
any neural deficit or muscle atrophy of any of the fingers 
or hands. Id.   

During a subsequent VA examination, the veteran was noted to 
experience some slight limitation of palmar flexion and 
ulnar deviation of the left wrist. See September 2004 VA 
examination report, p. 2.  In regards to her right wrist, a 
VA examiner found that the veteran had some limitation of 
dorsiflexion, plantar flexion and ulnar deviation. Id., p. 
3.  Although the VA medical provider indicated that the 
veteran's overall wrist physical examination was normal, it 
seems from the measurement evidence cited within his report 
that the veteran's wrist symptomatology had increased since 
June 2003; and be an indication that such symptomatology has 
continued to increase since that time.  This finding is 
supported by nerve conduction studies performed in January 
2005 which revealed electrical evidence of bilateral carpal 
tunnel syndrome that was found to be moderate (rather than 
mild) in severity. See January 2005 VA medical records 
(emphasis added).  Although the testing found no evidence of 
ulnar nerve entrapment on either side or evidence of a 
sensory motor polyneuropathy in the upper extremities, it 
did reveal that the veteran has a median nerve problem. Id.  
Further evidence in support of increased symptomatology is 
the fact that the September VA examiner opined that surgery 
was not indicated for the veteran's wrist disabilities at 
that time. September 2004 VA examination report, p. 2.  
Since the September 2004 examination, the veteran's medical 
providers have recommended that the veteran undergo a right 
wrist carpal tunnel release; and in fact scheduled her for 
this procedure in March 2005.  However, VA medical records 
reveal that the veteran canceled the procedure and has yet 
to reschedule. See VA medical records dated in March 2005 
and April 2005.   

The evidence set forth above indicates to the Board that the 
veteran's right and left wrist symptomatology may have 
worsened since her last VA examination.  In light of this 
evidence, as well as the request from the veteran's 
representative for a new VA examination, the Board finds 
that the veteran should be scheduled for separate orthopedic 
and new neurological examinations in order for the current 
severity of her wrist disabilities to be ascertained. See 
July 2006 hearing transcript, p. 10 ("I would like to add 
though that we request a current [] up to date re-
examination be taken to discover the true severity of the 
Veteran's service [] conditions and that the case be 
remanded to the [] RO for such actions").    

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
As such, the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the veteran if 
further action on her part is required.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the VA 
medical facility in Clarksville, 
Tennessee to obtain a copy of the 
veteran's most recent VA medical records 
dated from August 2005 to the present. 

2.  The veteran should be afforded 
separate orthopedic and neurological 
examinations to determine the current 
severity of her service-connected left 
knee disability, as well her carpal 
tunnel syndrome of the right and left 
wrists.  The veteran's VA claims folder 
must be made available to the examiners 
for review in connection with the 
examination.

Regarding all three claims, an 
orthopedic examiner should provide a 
medical opinion as to the current 
severity of the veteran's left knee, 
right wrist and left wrist disabilities.  
In doing so, the examiner should provide 
information as to range of motion 
studies for all three disabilities; 
commentary as to the presence of 
instability, subluxation, locking, or 
effusion of the knee; and the extent of 
any painful motion or functional loss 
due to pain, weakness, and fatigability 
as to all three disabilities.

A neurologic examiner should determine 
the current extent of the veteran's left 
and right wrist carpal tunnel syndrome.  
In doing so, the examiner should 
indicate if the veteran's right or left 
wrist disabilities result in complete or 
incomplete paralysis, neuralgia or 
neuritis of any nerve, with particular 
focus on the median nerve.  Complete 
paralysis of the median nerve produces 
inclination of the hand to the ulnar 
side with the index and middle fingers 
more extended than normally, 
considerable atrophy of the muscles of 
the thenar eminence, and the thumb in 
the plane of the hand (ape hand); 
incomplete and defective pronation of 
the hand with the absence of flexion of 
the index finger, feeble flexion of the 
middle finger, inability to make a fist, 
and index and middle fingers that remain 
extended; inability to flex the distal 
phalanx of the thumb with defective 
opposition and abduction of the thumb at 
right angles to the palm; weakened 
flexion of the wrist; and pain with 
trophic disturbances.

"Incomplete paralysis" indicates a 
degree of lost or impaired function 
which is substantially less than that 
which results from complete paralysis of 
these nerve groups, whether the loss is 
due to the varied level of the nerve 
lesion or to partial nerve regeneration.  
If the VA neurologic examiner determines 
that the veteran experiences incomplete 
paralysis, the examiner should indicate 
whether the veteran experiences 
incomplete mild paralysis, incomplete 
moderate paralysis or incomplete severe 
paralysis of the median nerve.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 
38 C.F.R. § 20.1100(b) (2006).


